DETAILED ACTION

Applicant’s response filed on 11/08/2021 has been fully considered. Claims 1-10 and 12-14 are pending. Claims 1 and 12 are amended. Claims 11 and 15 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Esseghir et al. (US 2014/0125439 A1) in view of Kuhlmann et al. (US 2017/0355848 A1).
Regarding claim 1, Esseghir teaches an epoxy resin formulation comprising at least one liquid epoxy resin [0014] that is bisphenol A diglycidyl ether, bisphenol F diglycidyl ether [0015, 0021], or a mixture thereof [0021], which reads on a curable mixture comprising (i) a resin mixture comprising a bisphenol-A-diglycidylether (BADGE) and/or a bisphenol-F-diglycidylether (BFDGE). Esseghir teaches that the epoxy resin formulation further comprises at least one liquid cyclic anhydride hardener [0014, 0024] that is optionally methyltetrahydrophthalic anhydride [0026, 0027, 0031], which optionally reads on the limitation wherein the curable mixture further comprises (ii) methyltetrahydrophthalic anhydride (MTHPA) as claimed. Esseghir teaches that the epoxy resin formulation further comprises at least one amine cure catalyst having no amine hydrogens [0014] that is optionally a tertiary amine [0060].
Esseghir does not teach a specific embodiment wherein the curable mixture comprises (i) a resin mixture comprising a bisphenol-A-diglycidylether (BADGE) and a bisphenol-F-diglycidylether (BFDGE). Before the effective filing date of the claimed 
Esseghir does not teach a specific embodiment wherein the curable mixture further comprises (ii) methyltetrahydrophthalic anhydride (MTHPA). Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Esseghir’s methyltetrahydrophthalic anhydride as Esseghir’s at least one liquid cyclic anhydride hardener, which would read on the limitation wherein the curable mixture further comprises (ii) methyltetrahydrophthalic anhydride (MTHPA) as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in 
Esseghir does not teach that the curable mixture further comprises (iii) an accelerator selected from N,N,N’-trimethyl-N’-hydroxyethyl-bisaminoethylether, N-(3-dimethylaminopropyl)-N,N-diisopropanolamine, N,N-bis(3-dimethylaminopropyl)-N-isopropanolamine, 2-(2-dimethylaminoethoxy)ethanol, N,N,N’-trimethylaminoethyl-ethanolamine, or a combination thereof. However, Kuhlmann teaches an accelerator that is [0041] dimethyl-2-(2-aminoethoxy)ethanol [0042] and that is present [0017] in a composition [0011] further comprising a polymer based on epoxide compounds [0012] and optionally [0014] a curing agent which is suitable for curing the polymer based on epoxide compounds [0015] and that is optionally methyltetrahydrophthalic anhydride [0029], wherein the polymer based on epoxide compounds is optionally a polyepoxide based on bisphenol A and/or F [0020]. Esseghir and Kuhlmann are analogous art because both references are in the same field of endeavor of a curable mixture comprising a resin mixture optionally comprising an epoxy derived from bisphenol A prima facie obvious to substitute equivalents known for the same purpose (MPEP 2144.06(II)).
Regarding claim 2, Esseghir teaches that the epoxy resin formulation comprises at least one liquid epoxy resin [0014] that is bisphenol A diglycidyl ether, bisphenol F diglycidyl ether [0015, 0021], or a mixture thereof [0021]. Esseghir teaches that in another embodiment, the epoxy resin in the formulation is an epoxy resin based on reaction products of polyfunctional phenols with epichlorohydrin [0015], that the epoxy compounds in the formulation comprise unsubstituted glycidyl groups, that the glycidyl compounds have a molecular weight between about 150 and about 1200, and that the glycidyl compounds are sold or liquid [0019], which suggests selecting a mixture of a diglycidyl ether of bisphenol A and a diglycidyl ether of bisphenol F as Esseghir’s epoxy resin, and selecting the molecular weight of the diglycidyl ether of bisphenol A to be from 400 to 667 g/mol, which suggests the limitation wherein the epoxy index according to ISO 3001 of the BADGE is in the range between 3 and 5 eq/kg as claimed. This is based on the following calculations: 1 mol / 667 g * 2 eq/mol * 1000 g / 1 kg = 3 eq/kg; and 1 mol / 400 g * 2 eq/mol * 1000 g / 1 kg = 5 eq/kg.


Esseghir does not teach a specific embodiment wherein the epoxy index according to ISO 3001 of the BADGE is in a range between 3.5 and 4.5 eq/kg. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select a mixture of a diglycidyl ether of bisphenol A and a diglycidyl ether of bisphenol F as Esseghir’s epoxy resin, and to select the molecular weight of the diglycidyl ether of bisphenol A to be from 444 to 571 g/mol, which would read on the limitation wherein the epoxy index according to ISO 3001 of the BADGE is in a range between 3.5 and 4.5 eq/kg as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a 
Regarding claim 4, as explained above for claim 1, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select a mixture of Esseghir’s bisphenol A diglycidyl ether and bisphenol F diglycidyl ether as Esseghir’s at least one liquid epoxy resin, which would read on the limitation wherein the epoxy index according to ISO 3001 of the BFDGE is 6.42 eq/kg as claimed. This is based on the following calculation: 2 eq / 312.4 g * 1000 g / 1 kg = 6.42 eq/kg.
Regarding claim 5, Esseghir teaches that the epoxy resin formulation comprises at least one liquid epoxy resin [0014] that is bisphenol A diglycidyl ether [0015, 0021], D.E.R. 354 [0015], or a mixture thereof [0021], wherein D.E.R. 354 is a diglycidyl ether 
Esseghir does not teach a specific embodiment wherein the epoxy index according to ISO 3001 of the BFDGE is in a range between 5.3 and 6.3 eq/kg. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select a mixture of Esseghir’s bisphenol A diglycidyl ether and D.E.R. 354 as Esseghir’s at least one liquid epoxy resin, which would read on the limitation wherein the epoxy index according to ISO 3001 of the BFDGE is 5.83 eq/kg as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining an epoxy resin formulation with a similar usefulness as electrical insulating material for electrical apparatuses because Esseghir teaches that the epoxy resin formulation comprises at least one liquid epoxy resin [0014] that is bisphenol A diglycidyl ether [0015, 0021], D.E.R. 354 [0015], or a mixture thereof [0021], and that the epoxy resin formulation is useful as electrical insulating material for electrical apparatuses [0002]. Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)).
Regarding claim 6, Esseghir teaches that the epoxy resin formulation comprises at least one liquid epoxy resin [0014] that is bisphenol A diglycidyl ether, bisphenol F 
Esseghir does not teach a specific embodiment wherein the BADGE and the BFDGE are present in the resin mixture at a weight ratio between 1:10 to 10:1. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select a mixture of Esseghir’s bisphenol A diglycidyl ether and bisphenol F diglycidyl ether as Esseghir’s at least one liquid epoxy resin, such that the mass ratio of Esseghir’s bisphenol A diglycidyl ether to Esseghir’s bisphenol F diglycidyl ether is selected to be between 1:10 and 10:1, which would read on the limitation wherein the BADGE and the BFDGE are present in the resin mixture at a weight ratio between 1:10 to 10:1 as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining an epoxy resin formulation with a similar usefulness as electrical insulating material for electrical apparatuses because Esseghir teaches that the epoxy resin formulation comprises at least one liquid epoxy resin [0014] that is bisphenol A diglycidyl ether, bisphenol F diglycidyl ether [0015, 0021], or a mixture thereof [0021], and that the epoxy resin formulation is useful as electrical insulating material for electrical apparatuses [0002]. Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)).

Esseghir does not teach with sufficient specificity that the curable mixture contains MTHPA in an amount corresponding to 80 wt. % to 120 wt. % of the stoichiometric amount based on the resin mixture. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the amount of Esseghir’s at least one liquid cyclic anhydride hardener to be from 0.8 to 1.2 equivalents of anhydride groups per epoxy equivalent, which would read on the limitation wherein the curable mixture contains MTHPA in an amount corresponding to 80 wt. % to 120 wt. % of the stoichiometric amount based on the resin mixture as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing an extent of curing of Esseghir’s epoxy resin formulation when it is cured because Esseghir teaches that the amount of cyclic anhydride curing agent ranges from about 0.2 to about 1.5 equivalents of anhydride groups per epoxy equivalent, from about 0.4 to about 1.2 equivalents of anhydride groups per epoxy equivalent, from about 0.7 to about 1.1 equivalents of anhydride groups per epoxy equivalent, or from about 0.8 to about 1.0 equivalent of anhydride 
Regarding claim 8, Esseghir teaches that the amount of cyclic anhydride curing agent ranges from about 0.2 to about 1.5 equivalents of anhydride groups per epoxy equivalent, from about 0.4 to about 1.2 equivalents of anhydride groups per epoxy equivalent, from about 0.7 to about 1.1 equivalents of anhydride groups per epoxy equivalent, or from about 0.8 to about 1.0 equivalent of anhydride groups per epoxy equivalent [0036], which optionally reads on the limitation wherein the curable mixture contains MTHPA in an amount corresponding to the stoichiometric amount based on the resin mixture.
Esseghir does not teach a specific embodiment wherein the curable mixture contains MTHPA in amount corresponding to the stoichiometric amount based on the resin mixture. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the amount of Esseghir’s at least one liquid cyclic anhydride hardener to be 1.0 equivalent of anhydride groups per epoxy equivalent, which would read on the limitation wherein the curable mixture contains MTHPA in an amount corresponding to the stoichiometric amount based on the resin 
Regarding claim 9, Esseghir teaches that the epoxy resin formulation comprises at least one amine cure catalyst having no amine hydrogens [0014] that is optionally a tertiary amine [0060], and that the concentration of the catalyst in the organic portion of the formulation ranges from about 0.005 wt % to about 2 wt %, from about 0.01 wt % to about 1.5 wt %, from about 0.1 wt % to about 1 wt %, or from about 0.2 wt % to about 0.8 wt % [0062].
Esseghir does not teach that the curable mixture contains less than 0.2 pbw of the accelerator based on 100 pbw of the resin mixture. However, Kuhlmann teaches an prima facie obvious to substitute equivalents known for the same purpose (MPEP 2144.06(II)). Also, one of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing speed of curing, pot life, and time for casting of Esseghir’s epoxy resin formulation because Esseghir teaches that the concentration of the catalyst in the organic portion of the formulation ranges from about 0.005 wt % to about 2 wt %, from about 0.01 wt % to about 1.5 wt %, from about 0.1 wt % to about 1 wt %, or from about 0.2 wt % to about 0.8 wt % [0062], that at epoxy formulation concentrations of the catalyst below about 0.005 wt %, the curing of the formulation would be too slow, and 
Regarding claim 10, Esseghir teaches that the epoxy resin formulation comprises at least one amine cure catalyst having no amine hydrogens [0014] that is optionally a tertiary amine [0060], and that the concentration of the catalyst in the organic portion of the formulation ranges from about 0.005 wt % to about 2 wt %, from about 0.01 wt % to about 1.5 wt %, from about 0.1 wt % to about 1 wt %, or from about 0.2 wt % to about 0.8 wt % [0062].
Esseghir does not teach that the curable mixture contains the accelerator in an amount ranging from 0.01 to 0.10 pbw based on 100 pbw of the resin mixture. However, Kuhlmann teaches an accelerator that is [0041] dimethyl-2-(2-aminoethoxy)ethanol [0042] and that is present [0017] in a composition [0011] further comprising a polymer based on epoxide compounds [0012] and optionally [0014] a curing agent which is suitable for curing the polymer based on epoxide compounds [0015] and that is prima facie obvious to substitute equivalents known for the same purpose (MPEP 2144.06(II)). Also, one of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing speed of curing, pot life, and time for casting of Esseghir’s epoxy resin formulation because Esseghir teaches that the concentration of the catalyst in the organic portion of the formulation ranges from about 0.005 wt % to about 2 wt %, from about 0.01 wt % to about 1.5 wt %, from about 0.1 wt % to about 1 wt %, or from about 0.2 wt % to about 0.8 wt % [0062], that at epoxy formulation concentrations of the catalyst below about 0.005 wt %, the curing of the formulation would be too slow, and that at epoxy formulation concentrations of the catalyst above about 2 wt %, the curing would be too fast [0062], and because Kuhlmann teaches that the accelerator that is [0041] dimethyl-2-(2-aminoethoxy)ethanol [0042] is used [0017] in a composition [0011] further comprising a polymer based on .

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Esseghir et al. (US 2014/0125439 A1) in view of Kuhlmann et al. (US 2017/0355848 A1) as applied to claim 1, and further in view of Ho et al. (US 2014/0148529 A1).
Regarding claims 13-14, Esseghir in view of Kuhlmann renders obvious a composition according to claim 1 as explained above. Esseghir teaches that the formulation is applied to a substrate via a number of methods [0074], that the substrate is bushings [0074], and that the application method is vacuum pressure impregnation [0074], which read on a bushing impregnated with a composition according to claim 1.
Esseghir does not teach a paper bushing impregnated with a composition according to claim 1, wherein the paper bushing is a bushing for high-voltage application. However, Ho teaches the use of a curable epoxy resin composition for producing high voltage electrical insulations using impregnation application techniques, and that such application techniques are impregnating paper wound conductors for bushings [0035], wherein the curable epoxy resin composition comprises a defined aromatic epoxy resin component [0002] that is optionally a mixture of diglycidylether of .

Allowable Subject Matter
12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Regarding claim 12, Esseghir et al. (US 2014/0125439 A1) in view of Kuhlmann et al. (US 2017/0355848 A1) renders obvious the curable mixture of claim 1 as explained above.
Esseghir does not teach that the accelerator is N,N,N'-trimethyl-N'-hydroxyethyl-bisaminoethylether. The prior art of record does not teach or suggest using N,N,N'-trimethyl-N'-hydroxyethyl-bisaminoethylether in combination an epoxy resin.

Response to Arguments
Applicant’s arguments, see p. 4, filed 11/08/2021, with respect to the rejection of claims 1-11 under 35 U.S.C. 103 as being unpatentable over Esseghir et al. (US 2014/0125439 A1) in view of Gu et al. (US 2017/0051133 A1) have been fully considered and are responded to by the new grounds of rejection in this Office action.
Applicant’s arguments, see p. 5, filed 11/08/2021, with respect to the rejection of claims 13-14 under 35 U.S.C. 103 as being unpatentable over Esseghir et al. (US 2014/0125439 A1) in view of Gu et al. (US 2017/0051133 A1) as applied to claim 1, and further in view of Ho et al. (US 2014/0148529 A1) have been fully considered and are responded to by the new grounds of rejection in this Office action.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767